ORDER
Appellants Sidley Austin LLP and South Berwyn School District 100 appeal from an order requiring Sidley to disclose notes and memoranda from interviews of various *928school-district employees and third-party witnesses conducted as part of an internal investigation the School Board retained Sidley to perform. The appeal was argued on February 24, 2009, and plaintiffs-appel-lees have asked us to decide it quickly to assist their preparations for an August 2009 trial.
We conclude that the materials covered by the district court’s order are protected by the attorney-client privilege and the work-product doctrine. Accordingly, we REVERSE the district court’s order. An opinion will follow.